Appeal and cross appeal from an order of Supreme Court, Erie County (Makowski, J.), entered August 14, 2001, which denied plaintiffs motion for summary judgment, denied defendants’ cross motion for summary judgment and denied plaintiffs motion to compel compliance with a subpoena and for sanctions.
Now, upon reading and filing the stipulation withdrawing the appeals insofar as they concern Howard J. Greenwald signed by the attorneys for the parties and by Howard J. Greenwald on January 13, 2003,
It is hereby ordered that said appeal from the order insofar as it concerns Howard J. Greenwald be and the same hereby is unanimously dismissed and the order is affirmed without costs for reasons stated in decision at Supreme Court, Erie County, Makowski, J. Present — Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.